Citation Nr: 1742907	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea cruris and tinea corporis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to February 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs' St. Petersburg Regional Benefit Office (RO) in Florida.  The decision denied service connection for tinea cruris and tinea corporis, claimed as a skin condition.

The Board considered the claim in March 2014, December 2014, and September 2015, on which occasions it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand orders, and no further action is necessary.  

The Veteran testified before the Board at a March 2012 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.


FINDING OF FACT

The competent and probative evidence fails to establish a causal connection between the Veteran's tinea and active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include tinea cruris and tinea corporis, have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's appealed issue and decided on the matter based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, the Board will proceed to the merits of this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In April 2014, the Veteran was treated by VA for tinea cruris.  Moreover, the Veteran saw a private dermatologist in 2009 or 2010 for treatment, where he complained of a history of recurrent tinea cruris and tinea corporis.  A May 2014 VA examination and an April 2015 addendum to that examination indicate the Veteran has been diagnosed with tinea cruris since 2013.  The Board thus finds that the evidence reflects a current disability.  Although the May 2014 VA examiner noted that the Veteran did not present with tinea cruris at the examination, prior records contain impressions of tinea cruris during the period of the Veteran's claim.  As such, for purposes of entitlement to service connection, the Veteran has a current diagnosis of tinea cruris.

The question for consideration is whether the Veteran's tinea cruris is related to his service.  The Board finds that weight of the evidence is against finding a causal relationship between his current tinea cruris and his service.

First, the Veteran's service treatment records show no treatment, complaints, or manifestations of tinea cruris or tinea corporis.  The Board notes that the Veteran was treated during service for an open lesion in the left thigh; however, the May 2014 VA examiner explained that, based on the description given by the physician who evaluated the Veteran in January 1976, and according to the Veteran's own descriptions, the left thigh lesion was more likely than not an acute, superficial bacterial skin infection that had been treated and resolved.  By contrast, the examiner noted, tinea cruris is a chronic fungal infection.  In light of this, the Board finds that the evidence weighs against an in-service disease or injury, or manifestation of tinea cruris or tinea corporis.

Moreover, the post-service medical evidence further fails to support the claim.  The May 2014 VA examination and accompanying addendum provide a negative relationship between the Veteran's service and his skin disability.  The May 2014 VA examiner considered the Veteran's history and claims file, and she also recognized the Veteran's statements of developing a blister in his internal left thigh area.  Nevertheless, the examiner concluded that there was insufficient evidence to suggest that the Veteran's tinea cruris was incurred in or caused during his service.

In support of her opinion, the VA examiner noted the different natures of the tinea and the lesion; that the Veteran did not have any other skin disorder observed during the May 2014 examination; and that the service treatment records show no treatment, complaints, or manifestations of any skin disability during the Veteran's brief service period other than the lesion treated in January 1976.  In sum, the VA examiner acknowledged the Veteran's in-service treatment for a lesion, but found that his diagnosed tinea was not incurred in or related to his military service.

The Board acknowledges the Veteran's contention at the March 2012 hearing that he has had a skin infection throughout his years post-service.  The Board notes, however, that the earliest medical record reflecting symptoms of tinea are reflected in the private dermatologist record from 2009 at the earliest-more than thirty years after service.  The absence of documented treatment cannot, standing alone, serve as a basis for discrediting lay evidence of continuous symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The absence, however, of documented evidence here is not considered alone, but rather in conjunction with the probative reasons why the May 2014 VA examiner found it less likely than not that the Veteran's tinea is related to service.

The Board finds the preponderance of the relevant, competent evidence weighs against finding a causal relationship between the Veteran's tinea and his service.  As such, the Board finds that the Veteran does not meet the nexus requirement of service connection.  Therefore, service connection for a skin disability, to include tinea cruris and tinea corporis, is not warranted.


ORDER

Service connection for a skin disability, to include tinea cruris and tinea corporis, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


